DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yusuke Hirai on  05/22/2021. 
The application has been amended as follows: 
Claim 4 (canceled)
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “the embedded controller causes the second controller to modify the operating power by notifying a Basic Input/Output System (BIOS) of removal of the battery when the embedded controller detects the removal of the battery, and instructs the power circuit to instruct the first controller to stop modifying the operating frequency of the processor after causing the second controller to modify the operating power, the BIOS comprising a program executed by the processor”- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claim 1 is indicated allowable. 
“the embedded controller notifies a Basic Input/Output System (BIOS) of the removal of the battery and shuts down the supply of power to the predetermined device in response to detecting the absence of the battery, the BIOS being a program executed by the processor. the notification of the removal of the battery causes the BIOS to update at least one of the first set value or the second set value to lower at least one of the first set value or the second set value, and the shutdown of the power supply to the predetermined device is performed within a short period of time as compared with the update of the at least one of the first set value or the second set value caused by the notification of the removal of the battery.” which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claims 2-3 and 11-12 indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186